Title: Nicholas P. Trist to James Madison, 6 February 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 Feb. 6. 30.
                            
                        
                        
                        After the dose of Constitutional matter which you have had forced upon you of late, it is not without
                            apprehension of being deemed inconsiderate that I approach you with another; and I venture to do so, only from the
                            conviction that, as the subject is one which has natural claims upon your interest, so it
                            really enjoys it.
                        The daily & hourly perversion--as I am satisfied that it is, &
                            that you yourself deem it--of the true spirit of the Virginia resolutions & Report, to the support of doctrines
                            utterly subversive of the Union, have incited me to the attempt of putting the subject in its true light. A late careful
                            perusal of those celebrated productions has confirmed me in the above opinion; and my purpose is, to examine the pro & con interpretations of which all the passages in both,
                            having any bearing upon State rights, are susceptible.
                        To afford some definite idea of my train of thought upon the subject, I enclose the beginning of my essay.
                            May I ask the favor of you, when perfectly convenient, to look over this; and, should your memory furnish any such, to refer me to one or two striking facts in support of the views
                            I have taken of the State of the public mind at that period, in relation to the new
                            ideas which our institutions involved? Some evidences of this character if I recollect right,
                            are afforded by the responsive resolutions of the other States. From the point where the part I send stops, I propose to
                            set out with the idea that the opinions of which the resolutions are the expression, had perhaps not been brought to the
                            point of practical
                            completeness: then to enquire what they were, so far as they had approached that point;
                            & further, what they probably would have been, had they reached it. I am grossly deceived, if the result of this
                            enquiry will not be, to deprive the South Carolina doctrine of the support on which it so confidently relies.
                        I have lately written two other pieces connected with the subject. One, a squib against the Nullification doctrine, written immediately after hearing Genl. Hayne’s defense of it;
                            & which is withheld by the Intelligencer till the appearance of the speech itself. The other, a long letter--too
                            long, I fear, for most patiences--to the Richmond Enquirer, on the subject of Duff Green’s atrocious misrepresentation of Mr Webster. The latter, as I call things by their right names, is in some respects
                            personal; and Ritchie may perhaps be glad of this pretext for declining it. In that case, it will probably appear in the
                            Whig. Although principled against personalities, I have introduced them, on this occasion, from the conviction that it is
                            most important to hold up this thing to the eyes of the People in its true light; and that the
                                direct mode was the best calculated to attract their attention to it.
                        For the first time since I came here, I left my office for the capitol, to hear Genl. Hayne & Mr
                            Webster. In regard to the former, never was such a disappointment. With all my Southern prepossessions, I could see
                            nothing but county court headlongness: a string of half finished sentences--disjointed
                            & inappropriate figures--angry crimination--nothing like argument--and, so far as it was definite, a vindication
                            of Slavery in the abstract! I was abundantly repaid, however, the next day, by Mr Webster. In every respect, the picture
                            was directly reversed. The most drawing room composure & decorum--dispassionate & enlarged
                            Sentiments--definite ideas-- sound argument--and in some passages, Shakespearean vigor
                            & effect. The Vice President must have been on the rack. "Why", said my brother to me,
                            "this is no controversy: it is a master lecturing his boys." And
                            afterwards, "This is what I have all my life been wanting to see: an orator." And upon this
                            point, he is not altogether unqualified to judge: having applied his fine mind to the subject, more than any one I am
                            acquainted with. It was really, the Mammoth deliberately treading the cane brake; and crushing obstacles which nature had
                            never intended to impede him. I could not help feeling Strongly for Hayne; evidently a high Spirited, warm hearted
                            Southron, who had inspired me with the interest which such qualities naturally awaken.
                        I will take the liberty of sending you a copy of Webster’s speech, when it is printed. But the speaker will not be there. As such, he does not belong to the same Species, or genus even, as
                            any other I ever heard.
                        Seeing Mrs Cutts frequently, I enjoy the pleasure of hearing the good accounts from Mrs Madison &
                            yourself, as often as she. Accept for both, the renewed assurance of my most affectionate & grateful regard
                        
                            
                            
                        
                        
                            
                                N. P. Trist
                            
                        
                    You will have noticed in the papers, an occurrence in the Senate which is the first of perhaps many confirmations of the
                            justness of your views in relation to the publication at Charlottesville. These views, I did not desist from endeavoring
                            to enforce, until I found it was decidedly unpleasant. I have not yet had an opportunity of looking over the publication,
                            and therefore have not the least idea how many things of the sort may be in it: but my brother, who has commenced doing
                            so, has spoken to me several times on the subject.
                        I will ask the favor of you to return the enclosed, after you have had leisure to look over it. And also, to
                            give me the name of your Merchant in Fredericksburg. Recollecting that the stale figs found
                            favor with your palate, I got some time since a drum of fresh ones from Turkey, which we had tried & thought fine.
                            But on sending down to the steam boat it had just stopped for the winter. An opportunity may, however, yet occur to send
                            it to Fredericksburg.
                        Mrs Cutts & the ladies are so often together, that you no doubt hear of them through her. With
                            occasional indispositions, they are in the main well. Mrs Randolph, in health & spirits, decidedly better than in
                            Albemarle.
                        